UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2015 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission file number: 0-9483 SPARTA COMMERCIAL SERVICES, INC. (Exact name of registrant as specified in its charter) Nevada 30-0298178 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 370 Lexington Ave., Suite 1806, New York, NY 10017 (Address of principal executive offices)(Zip Code) (212) 239-2666 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 504 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to file such files).xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesx No As of December 11, 2015, we had 186,259,731 shares of common stock issued and outstanding. Table of Contents SPARTA COMMERCIAL SERVICES, INC. FORM 10-Q FOR THE QUARTER ENDED OCTOBER 31, 2015 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheetsas of October 31, 2015 and April 30, 2015 (unaudited) 3 Condensed Consolidated Statements of Operations for the Three and Six Months Ended October 31, 2015 and 2014 (unaudited) 4 Condensed Consolidated Statement of Changes inDeficitfor the Six Months ended October 31, 2015 (unaudited) 5 Condensed Consolidated Statements of Cash Flowsfor the Six Months Ended October 31, 2015 and 2014 (unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 PART II. OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 33 Item 4. Mine Safety Disclosure 33 Item 5. Other Information 33 Item 6. Exhibits 33 Signatures 34 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SPARTA COMMERCIAL SERVICES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS October 31, 2015 April 30, 2015 (unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable 10 Other current assets Total Current Assets Property and equipment, net of accumulated depreciation and amortization of $205,025 and $203,215, respectively (NOTE B) Goodwill Other assets Deposits Total Long Term Assets Total assets from continuing operations ASSETS FROM DISCONTINUED OPERATIONS (NOTE C) Total assets $ $ LIABILITIES AND DEFICIT Liabilities: Current Liabilities Accounts payable and accrued expenses $ $ Current portion notes payable net of beneficial conversion feature of $736,596 and $762,426, respectively (NOTE D) Derivative liabilities Total Current Liabilities Long term portion notes payable net of beneficial conversion features of $15,262 and $0, respectively (NOTE D) Loans payable-related parties (NOTE E) Total Long Term Liabilities Total liabilities from continuing operations LIABILITIES FROM DISCONTINUED OPERATIONS (NOTE C) Total liabilities Deficit: Preferred stock, $0.001 par value; 10,000,000 shares authorized of which 35,850 shares have been designated as Series A convertible preferred stock, with a stated value of $100 per share, 125 and 125 shares issued and outstanding, respectively Preferred stock B, 1,000 shares have been designated as Series B redeemable preferred stock, $0.001 par value, with a liquidation and redemption value of $10,000 per share, 0 and 0 shares issued and outstanding, respectively - - Preferred stock C, 200,000 shares have been designated as Series C redeemable, convertible preferred, $0.001 par value, with a liquidation and redemption value of $10 per share, 0 and 0 shares issued and outstanding, respectively - - Common stock, $0.001 par value; 750,000,000 shares authorized, 134,865,129 and43,238,320 shares issued and outstanding, respectively Common stock to be issued 4,699,662 and 2,356,598, respectively Additional paid-in-capital Accumulated deficit ) ) Deficit attributable to Sparta Commercial Services, Inc. ) ) Non-controlling interest Total Deficit ) ) Total Liabilities and Deficit $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Table of Contents SPARTA COMMERCIAL SERVICES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED OCTOBER 31, 2 (UNAUDITED) Three Months Ended Six Months Ended October 31 October 31 Revenue Information technology $ Cost of goods sold Gross profit Operating expenses: General and administrative Depreciation and amortization Total operating expenses Loss from operations ) Other (income) expense: Other income ) Financing cost Amortization of debt discount (Gain) loss in changes in fair value of derivative liability ) ) ) Total other expense Loss from continuing operations $ ) $ ) $ ) $ ) Loss from discontinued operations ) Net Loss ) Net (gain) loss attributed to Non-controlling interest ) ) Preferred dividend ) Net loss attributed to Sparta Commercial Services, Inc. common shareholders $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Basic and diluted loss per share attributed to Sparta Commercial Services, Inc. common shareholders $ ) $ ) $ ) $ ) Weighted average shares outstanding The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Table of Contents SPARTA COMMERCIAL SERVICES, INC. CONDENSED CONSOLIDATED STATEMENTOF CHANGES IN DEFICIT FOR THE SIX MONTHS ENDED OCTOBER 31, 2015 (UNAUDITED) Series A Series B Series C Common Stock Additional Non- Preferred Stock Preferred Stock Preferred Stock Common Stock to be issued Paid in Accumulated controlling Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Capital Deficit Interest Total Balance April 30, 2015 $ - $ - - $ - $ ) $ $ ) Correcting ) ) Rounding 1 Derivative liability reclassification Sale of subsidiary preferred stock Sale of common stock Shares issued for financing cost Shares issued for conversion of notes, interest and accounts payable Stock compensation Employee stock & options expense 35 29 64 Preferred dividend ) ) Net loss ) ) Balance October 31, 2015 $ - $ - - $ - $ ) $ $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 Table of Contents SPARTA COMMERCIAL SERVICES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED OCTOBER 31, 2 (UNAUDITED) Six Months Ended October 31 CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Corrections - Depreciation and amortization (Gain) loss due to change in fair value of derivative liabilities Amortization of debt discount Equity based finance cost Non cashfinancing cost - Equity based compensation Changes in operating assets and liabilities: Accounts receivable ) ) Other assets ) Accounts payable and accrued expenses Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of equipment - - Net cash (used in) investing activities - - CASH FLOWS FROM FINANCING ACTIVITIES Net proceeds from sale of common stock Net proceeds from sale of subsidiary preferred stock - Net proceeds from convertible notes Net payments on convertible notes ) ) Net proceeds from subsidiary notes Net proceeds from related party notes - Net cash provided by financing activities Cash flows from discontinued operations: Depreciation of assets of discontinued operations Cash used in operating activities of discontinued operations ) - Cash used in financing activities of discontinued operations - ) Net Cash flow from discontinued operation ) Net Decrease in cash $ ) $ ) Cash and cash equivalents, beginning of period $ $ Cash and cash equivalents , end of period $ $ Cash paid for: Interest $ $ Income taxes $ - $ - Non-cash investing and financing activities: Note I. The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 Table of Contents SPARTA COMMERCIAL SERVICES, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS OCTOBER 31, 2015 NOTE A – SUMMARY OF ACCOUNTING POLICIES A summary of the significant accounting policies applied in the preparation of the accompanying financial statements follows. Basis of Presentation The accompanying unaudited condensed consolidated financial statements as of October 31, 2015 and for the three and six month periods ended October 31, 2015 and 2014 have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission, including Form 10-Q and Regulation S-K. The information furnished herein reflects all adjustments (consisting of normal recurring accruals and adjustments), which are, in the opinion of management, necessary to fairly present the operating results for the respective periods. Certain information and footnote disclosures normally present in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted pursuant to such rules and regulations. The Company believes that the disclosures provided are adequate to make the information presented not misleading. These financial statements should be read in conjunction with the audited financial statements and explanatory notes for the year ended April 30, 2015 as disclosed in the Company’s Form 10-K for that year as filed with the Securities and Exchange Commission. The condensed consolidated balance sheet as of April 30, 2015 contained herein has been derived from the audited consolidated financial statements as of April 30, 2015, but do not include all disclosures required by the U.S. GAAP. The unaudited condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary, Specialty Reports, Inc. All significant inter-company transactions and balances have been eliminated in consolidation. Business Sparta Commercial Services, Inc. ("Sparta" "we," "us," or the "Company") is a Nevada corporation. We are a technology company that develop and market mobile app tools, products and services. We also provide vehicle history reports and a municipal leasing program. Our roots are in the Powersports industry and our original focus was providing consumer and municipal financing to the powersports, recreational vehicle, and automobile industries (see Discontinued Operations).Presently, through our subsidiary, Specialty Reports, Inc. (SRI),we offer Mobile App development, sales, marketing and support, and Vehicle History Reports. Our mobile application (mobile app) offerings have broadened our base beyond vehicle dealers to a wide range of businesses including, but not limited to, restaurants, hotels, and grocery stores. We also private label our mobile app framework to enable other businesses to offer custom apps to their customers. Our vehicle history reports include Cyclechex (Motorcycle History Reports at www.cyclechex.com); RVchex (Recreational Vehicle History Reports at www.rvchex.com); CarVINreport (Automobile at www.carvinreport.com) and Truckchex (Heavy Duty Truck History Reports at www.truckchex.com).Our Vehicle History Reports are designed for consumers, retail dealers, auction houses, insurance companies and banks/finance companies. Sparta also administers a Municipal Leasing Program for local and/or state agencies throughout the country who are seeking a better and more economical way to finance their essential equipment needs, including police motorcycles, cruisers, buses, and EMS equipment. We are continuing to expand our roster of equipment manufacturers and the types of equipment we lease. Estimates The preparation of the financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. 7 Table of Contents SPARTA COMMERCIAL SERVICES, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS OCTOBER 31, 2015 Discontinued Operations As discussed in NOTE C, in the second quarter of fiscal 2013, the Company’s Board of Directors approved management’s recommendation to discontinue the Company’s consumer lease and loan lines of business and the sale of all of the Company’s portfolio of performing RISCs, and a portion of its portfolio of leases. The sale was consummated in that quarter. The assets and liabilities have been accounted for as discontinued operations in the Company’s consolidated balance sheets for all periods presented. The operating results related to these lines of business have been included in discontinued operations in the Company’s consolidated statements of operations for all periods presented. Revenue Recognition Information Technology: Revenues from mobile app products are recognized upon delivery. Revenues from History Reports are recognized upon delivery / download. Prepayments received from customers before delivery (if any) are recognized as deferred revenue and recognized upon delivery. There were no deferred revenues at October 31, 2015 and April 30, 2015. Discontinued Operations: Revenues from RISCs and leases The RISCs are secured by liens on the titles to the vehicles. The RISCs are accounted for as loans.Upon purchase, the RISCs appear on our balance sheet as RISC loans receivable current and long term. When the RISC is entered into our accounting system, based on the customer's APR (interest rate), an amortization schedule for the loan on a simple interest basis is created. Interest is computed by taking the principal balance times the APR rate then divided by 365 days to get your daily interest amount. The daily interest amount is multiplied by the number of days from the last payment to get the interest income portion of the payment being applied. The balance of the payment goes to reducing the loan principal balance. Our leases are accounted for as either operating leases or direct financing leases. At the inception of operating leases, no lease revenue is recognized and the leased motorcycles, together with the initial direct costs of originating the lease, which are capitalized, appear on the balance sheet as "motorcycles under operating leases-net". The capitalized cost of each motorcycle is depreciated over the lease term, on a straight-line basis, down to the original estimate of the projected value of the motorcycle at the end of the scheduled lease term (the "Residual"). Monthly lease payments are recognized as rental income. An acquisition fee classified as fee income on the financial statements is received and recognized in income at the inception of the lease. Direct financing leases are recorded at the gross amount of the lease receivable, and unearned income at lease inception is amortized over the lease term. We realize gains and losses as the result of the termination of leases, both at and prior to their scheduled termination, and the disposition of the related motorcycle. The disposal of motorcycles, which reach scheduled termination of a lease, results in a gain or loss equal to the difference between proceeds received from the disposition of the motorcycle and its net book value. Net book value represents the residual value at scheduled lease termination. Lease terminations that occur prior to scheduled maturity because of the lessee's voluntary request to purchase the vehicle have resulted in net gains, equal to the excess of the price received over the motorcycle's net book value. Early lease terminations also occur because of (i) a default by the lessee, (ii) the physical loss of the motorcycle, or (iii) the exercise of the lessee's early termination. In those instances, we receive the proceeds from either the resale or release of the repossessed motorcycle, or the payment by the lessee's insurer. We record a gain or loss for the difference between the proceeds received and the net book value of the motorcycle. We charge fees to manufacturers and other customers related to creating a private label version of our financing program including web access, processing credit applications, consumer contracts and other related documents and processes. Fees received are amortized and booked as income over the length of the contract. Inventories Inventories are valued at the lower of cost or market, with cost determined using the first-in, first-out method and with market defined as the lower of replacement cost or realizable value. 8 Table of Contents SPARTA COMMERCIAL SERVICES, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS OCTOBER 31, 2015 Website Development Costs The Company recognizes website development costs in accordance with Accounting Standards Codification (“ASC”) 350-50, "Accounting for Website Development Costs." As such, the Company expenses all costs incurred that relate to the planning and post implementation phases of development of its website. Direct costs incurred in the development phase are capitalized and recognized over the estimated useful life. Costs associated with repair or maintenance for the website are included in cost of net revenues in the current period expenses. Cash Equivalents For the purpose of the accompanying financial statements, all highly liquid investments with a maturity of three months or less are considered to be cash equivalents. Income Taxes Deferred income taxes are provided using the asset and liability method for financial reporting purposes in accordance with the provisions of ASC 740-10, "Accounting for Uncertainty in Income Taxes (“ASC 740-10”)." Under this method, deferred tax assets and liabilities are recognized for temporary differences between the tax bases of assets and liabilities and their carrying values for financial reporting purposes and for operating loss and tax credit carry forwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be removed or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in the statements of operations in the period that includes the enactment date. ASC 740-10prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. ASC 740-10 also provides guidance on derecognition, classification, treatment of interest and penalties, and disclosure of such positions. As a result of implementing ASC 740-10, there has been no adjustment to the Company’s financial statements and the adoption of ASC 740-10 did not have a material effect on the Company’s consolidated financial statements for the year ending April 30, 2015 or the three months or six months ended October 31, 2015. Fair Value Measurements The Company adopted ASC 820, “Fair Value Measurements (“ASC 820”).”ASC 820 establishes a three-level fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets the lowest priority to unobservable inputs to fair value measurements of certain assets and Liabilities.The three levels of the fair value hierarchy under ASC 820 are described below: · Level1— Quoted prices for identical instruments in active markets. Level 1 assets and liabilities include debt and equity securities and derivative contracts that are traded in an active exchange market, as well as certain securities that are highly liquid and are actively traded in over-the-counter markets. · Level2— Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model derived valuations in which all significant inputs and significant value drivers are observable in active markets. · Level3— Unobservable inputs that are supported by little or no market activity and that are significant to the fair value measurements. Level 3 assets and liabilities include financial instruments whose value is determined using pricing models, discounted cash flow methodologies, or similar techniques based on significant unobservable inputs, as well as management judgments or estimates that are significant to valuation. This hierarchy requires the Company to use observable market data, when available, and to minimize the use of unobservable inputs when determining fair value. For some products or in certain market conditions, observable inputs may not always be available. 9 Table of Contents SPARTA COMMERCIAL SERVICES, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS OCTOBER 31, 2015 Impairment of Long-Lived Assets In accordance ASC 360-10, “Impairment or Disposal of Long-Lived Assets,” long-lived assets, such as property, equipment, motorcycles and other vehicles and purchased intangible assets subject to amortization are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of the asset may not be recoverable. Recoverability of assets to be held and used is measured by comparing the carrying amount of an asset to estimated undiscounted future cash flows expected to be generated by the asset. If the carrying amount of an asset exceeds its estimated future cash flows or quoted market prices in active markets if available, an impairment charge is recognized by the amount by which the carrying amount of the asset exceeds the fair value of the asset. Comprehensive Income In accordance with ASC 220-10, “Reporting Comprehensive Income,” (“ASC 220-10”) establishes standards for reporting and displaying of comprehensive income, its components and accumulated balances. Comprehensive income is defined to include all changes in equity except those resulting from investments by owners and distributions to owners. Among other disclosures, ASC 220-10 requires that all items that are required to be recognized under current accounting standards as components of comprehensive income be reported in a financial statement that is displayed with the same prominence as other financial statements. At October 31, 2015 and April 30, 2015, the Company has no items of other comprehensive income. Segment Information The Company adopted ASC 280-10 “Disclosures about Segments of an Enterprise and Related Information,” “ASC 208-10”).ASC 280-10 establishes standards for reporting information regarding operating segments in annual financial statements and requires selected information for those segments to be presented in consolidated financial reports issued to stockholders.ASC 280-10 also establishes standards for related disclosures about products and services and geographic areas.Operating segments are identified as components of an enterprise about which separate discrete financial information is available for evaluation by the chief operating decision maker, or decision making group, in making decisions how to allocate resources and assess performance.The information disclosed herein, materially represents all of the financial information related to the Company's principal operating segments. In the second quarter of fiscal 2013, the Company’s Board of Directors approved management’s recommendation to discontinue the Company’s consumer lease and loan lines of business and the sale of all of the Company’s portfolio of performing RISCs and a portion of its portfolio of leases. The sale was consummated in that quarter. The assets and liabilities have been accounted for as discontinued operations in the Company’s consolidated balance sheets for all periods presented. The operating results related to these lines of business have been included in discontinued operations in the Company’s consolidated statements of loss for all periods presented. As these lines of business were discontinued during the fiscal year ending April 30, 2014, the Company has discontinued segment reporting. Stock Based Compensation The Company adopted ASC 718-10, “Compensation-Stock Compensation Overall” (“ASC 718-10”), which records compensation expense on a straight-line basis, generally over the explicit service period of three to five years. ASC 718-10 requires companies to estimate the fair value of share-based payment awards on the date of grant using an option-pricing model. The value of the portion of the award that is ultimately expected to vest is recognized as expense over the requisite service periods in the Company’s Consolidated Statement of Operations. The Company is using the Black-Scholes option-pricing model as its method of valuation for share-based awards. The Company’s determination of fair value of share-based payment awards on the date of grant using an option-pricing model is affected by the Company’s stock price as well as assumptions regarding a number of highly complex and subjective variables. These variables include, but are not limited to the Company’s expected stock price volatility over the term of the awards, and certain other market variables such as the risk free interest rate. Concentrations of Credit Risk Financial instruments and related items, which potentially subject the Company to concentrations of credit risk, consist primarily of cash, cash equivalents and receivables. The Company places its cash and temporary cash investments with high credit quality institutions. At times, such investments may be in excess of the FDIC insurance limit. 10 Table of Contents SPARTA COMMERCIAL SERVICES, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS OCTOBER 31, 2015 Property and Equipment Property and equipment are recorded at cost. Minor additions and renewals are expensed in the year incurred. Major additions and renewals are capitalized and depreciated over their estimated useful lives. Depreciation is calculated using the straight-line method over the estimated useful lives. Estimated useful lives of major depreciable assets are as follows: Leasehold improvements 3 years Furniture and fixtures 7 years Website costs 3 years Computer Equipment 5 years Advertising Costs The Company follows a policy of charging the costs of advertising to expenses incurred. During the six months ended October 31, 2015 and 2014, the Company incurred advertising costs of $1,301 and $3,819, respectively. During the three months ended October 31, 2015 and 2014, the Company incurred advertising expenses of $251 and zero, respectively. Net Loss Per Share The Company uses ASC 260-10, “Earnings Per Share,” for calculating the basic and diluted loss per share. The Company computes basic loss per share by dividing net loss and net loss attributable to common shareholders by the weighted average number of common shares outstanding. Common equivalent shares are excluded from the computation of net loss per share if their effect is anti-dilutive. Per share basic and diluted net loss attributable to common stockholders amounted to $0.02 and $0.05 for the three months ended October 31, 2015 and 2014, respectively, and $0.04 and $0.07 for the six months ended October 31, 2015 and 2014, respectively. At October 31, 2015 and 2014, 304,617,676 and 5,586,766 potential shares, respectively, were excluded from the shares used to calculate diluted earnings per share as their inclusion would reduce net loss per share. Liquidity As shown in the accompanying unaudited condensed consolidated financial statements, the Company has incurred a net loss of $2,683,520 and $1,681,603 during the six months ended October 31, 2015 and October 31, 2014, respectively. The Company’s current liabilities exceed its current assets by $5,246,843 as of October 31, 2015. Reclassifications Certain reclassifications have been made to conform to prior periods' data to the current presentation. These reclassifications had no effect on reported losses. Recent Accounting Pronouncements There were various updates recently issued, most of which represented technical corrections to the accounting literature or applications to specific industries and are not expected to have a material impact on the Company’s unaudited condensed consolidated financial position, results of operations or cash flows. 11 Table of Contents SPARTA COMMERCIAL SERVICES, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS OCTOBER 31, 2015 NOTE B – PROPERTY AND EQUIPMENT Major classes of property and equipment at October 31, 2015 and April 30, 2015 consist of the followings: October 31, April 30, Computer equipment, software and furniture $ $ Less: accumulated depreciation ) ) Net property and equipment $ $ Depreciation expense of continuing operations for property and equipment was $1,810 and $1,793, respectively for the six months ended October 31, 2015 and 2014 and $753 and $897, respectively for the three months ended October 31, 2015 and 2014. NOTE C– DISCONTINUED OPERATIONS In the second quarter of fiscal 2013, the Company’s Board of Directors approved management’s recommendation to discontinue the Company’s consumer lease and loan lines of business and the sale of all of the Company’s portfolio of performing RISCs and a portion of its portfolio of leases. The sale was consummated in that quarter. The assets and liabilities have been accounted for as discontinued operations in the Company’s consolidated balance sheets for all periods presented. The operating results related to these lines of business have been included in discontinued operations in the Company’s consolidated statements of loss for all periods presented. The following table presents summarized operating results for those discontinued operations. SixMonths Ended October 31, October 31, Revenues $ $ Net (loss) $ ) $ ) As the Company sold all of its portfolio of performing RISCs, and a portion of its portfolio of leases with the remaining leases in final run-off mode, therefore there no portfolio performance measures were calculated for the six months ended October 31, 3015 or the year ending April 30, 2015. ASSETS INCLUDED IN DISCONTINUED OPERATIONS MOTORCYCLES AND OTHER VEHICLES UNDER OPERATING LEASES Motorcycles and other vehicles under operating leases at October 31, 2015 and April 30, 2015: October 31, April 30, Motorcycles and other vehicles $ $ Less: accumulated depreciation ) ) Motorcycles and other vehicles, net of accumulated depreciation Less: estimated reserve for residual values ) ) Motorcycles and other vehicles under operating leases, net $ $ At April 30, 2015, motorcycles and other vehicles are being depreciated to their estimated residual values over the lives of their lease contracts. Depreciation expense for vehicles for the six months ended October 31, 2015 was $2,474 and for the year ended April 30, 2015, it was $28,736. All of the assets are pledged as collateral for the note described in SECURED NOTES PAYABLE in this Note C.These remaining leases are in a run-off mode. 12 Table of Contents SPARTA COMMERCIAL SERVICES, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS OCTOBER 31, 2015 INVENTORY Inventory is comprised of repossessed vehicles and vehicles which have been returned at the end of their lease. Inventory is carried at the lower of depreciated cost or market, applied on a specific identification basis. At October 31, 2015 and at April 30, 2015, the Company had no repossessed vehicles which are held for resale. RETAIL (RISC) LOAN RECEIVABLES All of the Company’s RISC performingloan receivables were sold in August 2013.As of October 31, 2015 and April 30, 2015, the Company had: RISC loans net of reserves of $1,510 and$8,744, respectively. As the Company sold all of its portfolio of RISCs, and a portion of its portfolio of leases with the remaining leases in final run-off mode, therefore there no portfolio performance measures were calculated for the quarter or six months ending October 31, 2015 or the year ending April 30, 2015. LIABILITIES INCLUDED IN DISCONTINUED OPERATIONS SECURED NOTES PAYABLE October 31, April 30, Secured, subordinatedindividual lender (a) $ $ Secured, subordinated individual lender (b) Total $ $ (a) The Company had financed certain of its leases and RISCs through two third parties. The repayment terms are generally one year to five years and the notes are secured by the underlying assets. The weighted average interest rate at October 31, 2015 is 15.29%. (b) On October 31, 2008, the Company purchased certain loans secured by a portfolio of secured motorcycle leases (“Purchased Portfolio”) for a total purchase price of $100,000.The Company paid $80,000 at closing, $10,000 in April 2009 and agreed to pay the remaining $10,000 upon receipt of additional Purchase Portfolio documentation.As of October 31, 2015, no such documents have been received.Proceeds from the Purchased Portfolio started accruing to the Company beginning November 1, 2008. To finance the purchase, the Company issued a $150,000 Senior Secured Note dated October 31, 2008 (“Senior Secured Note”) in exchange for $100,000 from the holder.Terms of the Senior Secured Note require the Company to make semi-monthly payments in amounts equal to all net proceeds from Purchased Portfolio lease payments and motorcycle asset sales received until the Company has paid $150,000 to the holder. The Company was obligated to pay any remainder of the Senior Secured Note by November 1, 2009 which was extended to May 1, 2015, and has granted the note holder a security interest in the Purchased Portfolio. On January 31, 2015, the holder converted $50,000 of the outstanding balance of the Note into 60,606 shares of the Company’s restricted common stock. The note, which had an outstanding balance of $12,080 at October 31, 2015. The Company is in negotiations with the noteholder to extend the term of this note. At October 31, 2015, the notes payable mature as follows: Year ended October 31, Amount $ Total Due $ 13 Table of Contents SPARTA COMMERCIAL SERVICES, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS OCTOBER 31, 2015 NOTE D – NOTES PAYABLE Notes Payable October 31, April 30, Notes convertible at holder’s option (a) $ $ Notes convertible at Company’s option (b) Notes with interest only convertible at Company’s option (c) Non-convertible notes payable (d) Subtotal Less, Debt discount ) ) Total $ $ (a)Notes convertible at holder’s option consists of: (i)a $815,868, 8% note originally due April 30, 2014, but subsequently amended to such time as the lawsuit filed by the Company (see: PART II, ITEM 1 LEGAL PROCEEDINGS) is fully adjudicated, convertible at the holder’s option at $0.495 per share. The Company had recorded a $663,403 beneficial conversion discount for this note, which was fully amortized during fiscal 2013; (ii)(a) a $40,000 note due August 21, 2016. The Company has recorded a beneficial conversion discount of $28,996 for thenote. The discount is being fully amortized over the term of the note.The note is convertible at the note holder’s option at a variable conversion prices such that during the period during which the note is outstanding, the note convertible at 58% multiplied by the average of the three lowest closing bid prices for the common stock during the ten trading day period ending one trading day prior to the submission date of the conversion notice by the note holder to the Company (the “Discount Conversion Rate”). The Company had reserved up to 25,000,000 shares of its common stock for conversion pursuant to the terms of the notes. In the event the note isnot paid when due, the interest rate is increased to eighteen percent until the note is paid in full; (iii)(a)a $25,000, 12% convertible debenture due May 27, 2014 (the “Debenture”). The Debenture is convertible at $0.59 per share. The Company issued the holder 5,000 shares of its restricted common stock as inducement for the loan, and (b) a $50,000, 12% debenture, due March 20, 2015, convertible at the holder’s option at $0.59 per share), the Company issued the holder 10,000 shares of its restricted common stock as inducement for the loan. In fiscal 2014, the Company has recorded a $50,000 beneficial conversion discount for this note. The discount is being fully amortized over the term of the note; If the Company has not redeemed the outstanding principal and accrued interest of both Debentures in cash by their Maturity Dates and the original Debenture between the Holder and the Company dated September 19, 2007 is no longer outstanding, then for every 30 day period past the Maturity Date of which the principal balance an any accrued interest of this Debenture remain outstanding, the Company shall issue the Holder the greater of (i) 1,333 shares of the Company’s restricted common stock or (ii) the number of shares of the Company’s restricted common stock equal to $2,000 determined on the basis of the volume weighted average closing price “VWACP” of the Company’s common stock for the five consecutive trading days immediately prior to the 19th of each month (for a day to be included in the calculation, there must have been at least 100 shares traded on that day). As long as the Company remains current on the payment of the shares under Paragraph 12 of the Debentures, the Debentures shall be considered past due but not in default. (iv)seven notes aggregating $118,250, all due August 15, 2015 with interest ranging from 15% to 20%, with accrued interest compounding monthly at 0.66667%. On one$25,000 note, which had been past due, the Company is paying 667 monthly penalty shares until the note is paid in full. All of the notes are convertible at the holder’s option at $0.25 per share. In fiscal 2012, the Company has recorded a $5,340 beneficial conversion discount for these notes. The discount is being fully amortized over the term of the notes the Company is in negotiations with the noteholder to extend the due date of the notes; (v)three notes aggregating $106,250, all due August 15, 2015 with interest ranging from 20% to 25% with accrued interest compounding monthly at 0.66667%, all of the notes are convertible at the holder’s option at $0.25 per share.In fiscal 2012, the Company has recorded a $6,120 beneficial conversion discount for these notes. The discount is being fully amortized over the term of the notes the Company is in negotiations with the noteholder to extend the due date of the notes; 14 Table of Contents SPARTA COMMERCIAL SERVICES, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS OCTOBER 31, 2015 (vi)(a) $32,319 outstanding on a $59,000, 5% convertible note due December 16, 2015. This is the final tranche of a $165,000 note.The conversion price is the lesser of $1.20 or 70% of the average of the three lowest closing prices during the 20 trading days immediately previous to the day the conversion notice is delivered to the Company (In the case that conversion shares are not deliverable by DWAC an additional 5% discount will apply; and if the shares are chilled for deposit into the DTC system and only eligible for Xclearing deposit an additional 7.5% discount shall apply).Unless otherwise agreed in writing by both parties, at no time will the lender convert any amount of this note into common stock that would result in the lender owning more than 4.99% of the common stock outstanding. The Company has recorded a $29,333 beneficial conversion discount for the note. The discount is being fully amortized over the initial term of the note, (b) a $27,500 5% convertible note due February 25, 2017. This is the initial tranche of a $165,000 note.The conversion price is 70% of the average of the three lowest closing prices during the 20 trading days immediately previous to the day the conversion notice is delivered to the Company (In the case that conversion shares are not deliverable by DWAC an additional 5% discount will apply; and if the shares are chilled for deposit into the DTC system and only eligible for Xclearing deposit an additional 7.5% discount shall apply).Unless otherwise agreed in writing by both parties, at no time will the lender convert any amount of this note into common stock that would result in the lender owning more than 4.99% of the common stock outstanding. The Company has recorded a $21,079 beneficial conversion discount for the note. The discount is being fully amortized over the initial term of the note, and (c) a $33,000 5% convertible note due August 25, 2017. This is the second tranche of a $165,000 note.The conversion price is 70% of the average of the three lowest closing prices during the 20 trading days immediately previous to the day the conversion notice is delivered to the Company (In the case that conversion shares are not deliverable by DWAC an additional 5% discount will apply; and if the shares are chilled for deposit into the DTC system and only eligible for Xclearing deposit an additional 7.5% discount shall apply).Unless otherwise agreed in writing by both parties, at no time will the lender convert any amount of this note into common stock that would result in the lender owning more than 4.99% of the common stock outstanding. The Company has recorded a $9,029 beneficial conversion discount for the note. The discount is being fully amortized over the initial term of the note. The Company has reserved up to 44,000,000 shares of its common stock for conversion pursuant to the terms of the notes. (vii) (a) a $27,500, 5% convertible note due March 23, 2015, and (b) a $27,500, 5% convertible note due June 15, 2016. This lender has committed to lend up to $165,000. The lender may lend additional consideration to the Company in such amounts and at such dates as lender may choose in its sole discretion.The principal sum due to lender shall be prorated based on the consideration actually paid by lender(plus an approximate 10% original issue discount that is prorated based on the consideration actually paid by the lender as well as any other interest or fees) such that the Company is only required to repay the amount funded and the Company is not required to repay any unfunded portion of this note.The maturity date of each note is one year from the effective date of each payment and is the date upon which the principal sum of this note, as well as any unpaid interest and other fees, shall be due and payable.The conversion price for the notes is the lesser of $0.60 or 70% of the lowest closing price during the 20 trading days immediately before the day the conversion notice is delivered to the Company. (In the case that conversion shares are not deliverable by DWAC, the principal amount of the note shall be increased by $10,000, and the conversion price shall be redefined to equal the lesser of (a) $0.60 or (b) 50% of the lowest closing price during the 20 trading days immediately previous to the day the conversion notice is delivered to the Company).Unless otherwise agreed in writing by both parties, at no time will the lender convert any amount of this note into common stock that would result in the lender owning more than 4.99% of the common stock outstanding. In fiscal 2014, the Company has recorded a $37,729 beneficial conversion discount for the notes. The discounts are being fully amortized over the terms of the notes; (c) $490 outstanding balance on a $13,900, 10% convertible note due June 1, 2014. Subsequent to October 31, 2015 this noteholder forgave the balancer of this note. The Company has reserved up to 8,750,000 shares of its common stock for conversion pursuant to the terms of the notes (viii)(a) a $57,200 8% convertible note due January 26, 2016, (b) a$58,000 8% convertible note due May 6, 2016, and (c) a $30,700 8% convertible note due July 8, 2016.The notes are convertible at a 40% discount from the lowest closing price for the twenty trading days prior to conversion. The Company has recorded a $100,699 beneficial conversion discount for the notes. The discounts are being fully amortized over the initial term of the notes. The Company had reserved up to 9,821,428 shares of its common stock for conversion pursuant to the terms of the notes. In the event the notes arenot paid when due, the interest rate is increased to fifteen percent until the notes are paid in full; (ix)a $44,770, 5% note due April 15, 2016. In fiscal 2014, the Company has recorded a beneficial conversion discount of $35,816 for the note. The discount is being fully amortized over the term of the note.The note is convertible at the note holder’s option at the rate of 1.5 shares of common stock for each dollar converted. In the event the note isnot paid when due, the interest rate is increased to eighteen percent until the note is paid in full; and 15 Table of Contents SPARTA COMMERCIAL SERVICES, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS OCTOBER 31, 2015 (x) (a) $17,617 10% note due October 12, 2016. The Company has recorded a beneficial conversion discount of $17,676 for the note. The discount is being fully amortized over the term of the notes. The notes are convertible at the note holder’s option ata variable conversion of 58% multiplied by the lowest trading price in the five trading day period ending one trading day prior to the submission date of the conversion notice by the note holder to the Company (the “Discount Conversion Rate”). The Company had reserved up to 25,000,000 shares of its common stock for conversion pursuant to the terms of the notes. (xi) (a) $45,000 outstanding under a $55,125, 8% convertible note due December 9, 2015. The Company has recorded a beneficial conversion discount of $55,000 for the note. The discount is being fully amortized over the term of the note. The note is convertible at the note holder’s option ata variable conversion of 60% multiplied by the average of the three lowest closing prices in the fifteen trading day period ending one trading day prior to the submission date of the conversion notice by the note holder to the Company (the “Discount Conversion Rate”);and (b) a $52,500, 8% convertible note due December 9, 2015.The Company has recorded a beneficial conversion discount of $52,500 for the note. The discount is being fully amortized over the term of the note. The note is convertible at the note holder’s option ata variable conversion of 60% multiplied by the average of the three lowest closing prices in the fifteen trading day period ending one trading day prior to the submission date of the conversion notice by the note holder to the Company (the “Discount Conversion Rate”).The Company had reserved up to 7,094,000 shares of its common stock for conversion pursuant to the terms of the note. (xii) a $50,000, 10% convertible note due December 15, 2015.The Company has recorded a beneficial conversion discount of $39,400 for the note. The discount is being fully amortized over the term of the notes.The note is convertible at the note holder’s option at a variable conversion prices such that during the period during which the note is outstanding at 58% multiplied by the average of the three lowest closing bid prices for the common stock during the five trading day period ending one trading day prior to the submission date of the conversion notice by the note holder to the Company (the “Discount Conversion Rate”). (xiii)(a) a $27,500, 8% convertible note due February 2, 2016. The Company has recorded a beneficial conversion discount of $27,500 for the note. The discount is being fully amortized over the term of the note. The note is convertible at the note holder’s option ata variable conversion of 60% multiplied by lowest closing price in the ten trading day period ending one trading day prior to the submission date of the conversion notice by the note holder to the Company (the “Discount Conversion Rate”); (b) $22,500, 8% convertible note due March 16, 2016. The Company has recorded a beneficial conversion discount of $22,500 for the note. The discount is being fully amortized over the term of the note. The note is convertible at the note holder’s option ata variable conversion of 60% multiplied by the lowest closing price in the ten trading day period ending one trading day prior to the submission date of the conversion notice by the note holder to the Company (the “Discount Conversion Rate”); (c) $27,250,8% convertible note due March 16, 2016. The Company has recorded a beneficial conversion discount of $27,500 for the note. The discount is being fully amortized over the term of the note. The note is convertible at the note holder’s option ata variable conversion of 60% multiplied by the lowest closing price in the ten trading day period ending one trading day prior to the submission date of the conversion notice by the note holder to the Company (the “Discount Conversion Rate”); and (d) a $22,500, 8% convertible note due July 9, 2016. The Company has recorded a beneficial conversion discount of $15,000 for the note. The discount is being fully amortized over the term of the note. The note is convertible at the note holder’s option ata variable conversion of 60% multiplied by the lowest closing price in the ten trading day period ending one trading day prior to the submission date of the conversion notice by the note holder to the Company (the “Discount Conversion Rate”);. The Company has reserved up to 8,900,000 shares of its common stock for conversion pursuant to the terms of the notes. 16 Table of Contents SPARTA COMMERCIAL SERVICES, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS OCTOBER 31, 2015 (xiv)(a) a $27,500, 8% convertible note due February 2, 2016. The Company has recorded a beneficial conversion discount of $27,500 for the note. The discount is being fully amortized over the term of the note. The note is convertible at the note holder’s option ata variable conversion of 60% multiplied by lowest closing price in the ten trading day period ending one trading day prior to the submission date of the conversion notice by the note holder to the Company (the “Discount Conversion Rate”); (b)$22,500, 8% convertible note due March 16, 2016. The Company has recorded a beneficial conversion discount of $22,500 for the note. The discount is being fully amortized over the term of the note. The note is convertible at the note holder’s option ata variable conversion of 60% multiplied by the lowest closing price in the ten trading day period ending one trading day prior to the submission date of the conversion notice by the note holder to the Company (the “Discount Conversion Rate”); (c) $27,250,8% convertible note due March 16, 2016. The Company has recorded a beneficial conversion discount of $27,500 for the note. The discount is being fully amortized over the term of the note. The note is convertible at the note holder’s option ata variable conversion of 60% multiplied by the lowest closing price in the ten trading day period ending one trading day prior to the submission date of the conversion notice by the note holder to the Company (the “Discount Conversion Rate”); (d) a $50,000, 8% convertible note due June 2, 2016. The Company has recorded a beneficial conversion discount of $50,000 for the note. The discount is being fully amortized over the term of the note. The note is convertible at the note holder’s option ata variable conversion of 60% multiplied by the lowest closing price in the ten trading day period ending one trading day prior to the submission date of the conversion notice by the note holder to the Company (the “Discount Conversion Rate”); and (e) $60,007 outstanding on a $100,000, 8% convertible note due June 2, 2016. The Company has recorded a beneficial conversion discount of $100,000 for the note. The discount is being fully amortized over the term of the note. The note is convertible at the note holder’s option ata variable conversion of 60% multiplied by the lowest closing price in the ten trading day period ending one trading day prior to the submission date of the conversion notice by the note holder to the Company (the “Discount Conversion Rate”). The Company had reserved up to 21,784,111 shares of its common stock for conversion pursuant to the terms of the notes. (xv)(a) a $33,000, 8% note due November 25, 2015; (b) a $38,000, 8% note due January 17, 2016; (c) a $33,000, 8% note due February 16, 2016; and (d) a $28,000, 8% note due April 20, 2016. The Company has recorded a beneficial conversion discount of $102,828 for the notes. The discounts are being fully amortized over the term of the notes.The notes are convertible at the note holder’s option at a variable conversion prices such that during the period during which the notes are outstanding, with all notes convertible at 58% multiplied by the average of the three lowest closing bid prices for the common stock during the ten trading day period ending one trading day prior to the submission date of the conversion notice by the note holder to the Company (the “Discount Conversion Rate”). The Company has reserved up to 10,900,000 shares of its common stock for conversion pursuant to the terms of the notes. In the event the notes arenot paid when due, the interest rate is increased to twenty-two percent until the notes are paid in full; (xvi)$21,500 outstanding undera $30,000, 8% note due April 14, 2016. The Company has recorded a beneficial conversion discount of $27,500 for the note. The discount isbeing fully amortized over the term of the notes. The notes are convertible at the note holder’s option ata variable conversion of 60% multiplied by lowest closing price in the ten trading day period ending one trading day prior to the submission date of the conversion notice by the note holder to the Company (the “Discount Conversion Rate”). The Company has reserved up to 4,999,000 shares of its common stock for conversion pursuant to the terms of the notes. In the event the notes arenot paid when due, the interest rate is increased to twenty-two percent until the notes are paid in full. (xvii)(a) a$25,000, 8% note due April 22, 2016. The Company has recorded a beneficial conversion discount of $19,723 for the note. The discount is being fully amortized over the term of the note. The note is convertible at the note holder’s option ata variable conversion of 60% multiplied by lowest closing price in the ten trading day period ending one trading day prior to the submission date of the conversion notice by the note holder to the Company (the “Discount Conversion Rate”), and (b) a $37,000, 8% note due October 28, 2016. The Company has recorded a beneficial conversion discount of $37,000 for the note. The discount is being fully amortized over the term of the note. The note is convertible at the note holder’s option ata variable conversion of 60% multiplied by lowest closing price in the ten trading day period ending one trading day prior to the submission date of the conversion notice by the note holder to the Company (the “Discount Conversion Rate”). The Company has reserved up to 34,718,000 shares of its common stock for conversion pursuant to the terms of the notes. In the event the notes are not paid when due, the interest rate is increased to twenty-two percent until the note paid in full. (xviii)(a) $6,100 outstanding under a $25,000, 10% note due July 19, 2016 and (b) a $31,900 note due July 28, 2016. The Company has recorded a beneficial conversion discount of $55,549 for the notes. The discounts are being fully amortized over the term of the notes. The notes are convertible at the note holder’s option ata variable conversion of 58% multiplied by lowest closing price in the twenty trading day period ending one trading day prior to the submission date of the conversion notice by the note holder to the Company (the “Discount Conversion Rate”). The Company has reserved up to 1,079,404 shares of its common stock for conversion pursuant to the terms of the notes. 17 SPARTA COMMERCIAL SERVICES, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS OCTOBER 31, 2015 (xix)(a) $17,000 outstanding under a $50,000, 8% note due August 21, 2016. The company has recorded a $43,855 a beneficial conversion discount for the note. The discount is being fully amortized over the term of the note. The note is convertible at the note holder’s option ata variable conversion of 58% multiplied by lowest closing price in the ten trading day period ending one trading day prior to the submission date of the conversion notice by the note holder to the Company (the “Discount Conversion Rate; (b) a $41,000, 8% note due August 21, 2016. The company has recorded a $35,961 a beneficial conversion discount for the note. The discount is being fully amortized over the term of the note. The note is convertible at the note holder’s option ata variable conversion of 58% multiplied by lowest closing price in the ten trading day period ending one trading day prior to the submission date of the conversion notice by the note holder to the Company (the “Discount Conversion Rate; and (c) a $58,625, 10% note due October 12, 2016. The company has recorded a $58,625 a beneficial conversion discount for the note. The discount is being fully amortized over the term of the note. The note is convertible at the note holder’s option ata variable conversion of 58% multiplied by lowest closing price in the ten trading day period ending one trading day prior to the submission date of the conversion notice by the note holder to the Company (the “Discount Conversion Rate. The Company has reserved up to 81,000,000 shares of its common stock for conversion pursuant to the terms of the notes. (xx) (a) $18,125 outstanding under a $25,000, 12% note due October 13, 2016. The company has recorded a $25,000 a beneficial conversion discount for the note. The discount is being fully amortized over the term of the note. The note is convertible at the note holder’s option ata variable conversion of 58% multiplied by the average of the three lowest closing prices in the fourteen trading day period ending one trading day prior to the submission date of the conversion notice by the note holder to the Company (the “Discount Conversion Rate; and (b) a $27,500, 12% note due October 13, 2016. The company has recorded a $27,500 a beneficial conversion discount for the note. The discount is being fully amortized over the term of the note. The note is convertible at the note holder’s option ata variable conversion of 58% multiplied by the average of the three lowest closing price in the fourteen trading day period ending one trading day prior to the submission date of the conversion notice by the note holder to the Company (the “Discount Conversion Rate. The Company has reserved up to 11,322,600 shares of its common stock for conversion pursuant to the terms of the notes. (xxi)(a) a $34,267.02, 8% note due April 30, 2016. The company has recorded a $28,185 a beneficial conversion discount for the note. The discount is being fully amortized over the term of the note. The note is convertible at the note holder’s option ata variable conversion of 58% multiplied by the average of the three lowest closing prices in the ten trading day period ending one trading day prior to the submission date of the conversion notice by the note holder to the Company (the “Discount Conversion Rate; and (b) a $55,109.48, 8% note due April 30, 2016. The company has recorded a $45,238 a beneficial conversion discount for the note. The discount is being fully amortized over the term of the note. The note is convertible at the note holder’s option ata variable conversion of 58% multiplied by the average of the three lowest closing price in the fourteen trading day period ending one trading day prior to the submission date of the conversion notice by the note holder to the Company (the “Discount Conversion Rate. The Company has reserved up to 120,000,000 shares of its common stock for conversion pursuant to the terms of the notes. (b) Notes convertible at the Company’s option consist of: (i)(a)a $15,000, note due April 22, 2016, (b) a $25,000, note due June 28, 2016, (c) a $10,000 note due June 25, 2016, (d) a $5,000 note due July 20, 2016, (e) a $6,000 note due July 22, 2016, (f) a $15,000 note due July 30, 2016 and (g) a $15,000 note due September 29, 2016.All of the notes bear 10% interest and are convertible at the Company’s option, at a price of thirty ($0.30) cents per share only if, prior to any conversion, the closing price of the Company’s common stock has equaled or exceeded thirty ($0.30) cents per share for ten (10) consecutive trading days. The Company agreed to issue the Noteholders a total of 190,000 shares of its restricted common stock as an inducement for the loan. If the notes are not paid in full on or before maturity, the Company shall issue the noteholders 1,000 shares of its restricted common stock for each month, or portion thereof, that the notes remains unpaid. (ii)$80,000 in one year 10% notes maturing in July 2016, issued by our subsidiary, Specialty Reports, Inc., convertible at the option of the issuer into the issuer’s common stock at the conversion price of $3.00 per share. 18 Table of Contents SPARTA COMMERCIAL SERVICES, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS OCTOBER 31, 2015 (c) Notes with interest only convertible at Company’s option consist of: (i)a 22% note in the amount of $10,000 due May 31, 2015 with interest convertible at the Company’s option at $1.50 per share; (ii) a $25,000 note due May 1, 2011, which was extended to October 31, 2013. The Company ispaying the note holder 3,333 shares per month until the note is paid or renegotiated. So long as the Company pays the monthly shares this note is not in default. Interest is payable on the $10,000 note at the Company’s option and on the $25,000 note at the holder’s option in cash or in shares at the rate of $1.50 per share; (iii)a $210,000, 12.462% note due April 30, 2014, but subsequently amended to such time as the lawsuit filed by the Company (see: PART II, ITEM 1 LEGAL PROCEEDINGS) is fully adjudicated. Interest is payable quarterly with a minimum or $600 in cash with the balance payable in cash or stock at the Company’s options calculated as the volume weighted average price of the Company’s common stock for the ten day trading period immediately preceding the last day of each three month period; and (iv)a $15,000 5% note due May 31, 2015, the Company issued the note holder 5,000 shares of its common stock in connection with this loan. The Company is in discussions with this lender to extend the due date of the note. (d) Non-convertible notes consist of: (i)a $25,000 note due May 31, 2015 that bears no interest. Pursuant to the terms of this note, the Company is required to issue to the note holder 1,000 shares of its common stock for each month or portion thereof that the note remains unpaid. The Company is in discussions with this lender to extend the due date of the note; (ii)a $75,000, 20% note due September 18, 2015. The Company has reserved 2,519,597 shares of the Company’s restricted common stock as collateral for the loan. The Company issued this noteholder 106,700 shares of restricted common stock as inducement for the loan and 417,891 shares of common stock to extend the maturity date of the note from March 18, 2015 to September 18, 2015. The Company is in discussions with this lender to extend the due date of the note; (iii)a $30,000, 8% note due December 31, 2014. The Company agreed to issue 10,000 shares of restricted common stock as an inducement for the loanand pay the holder 1,000 shares per month for each month or fraction thereof the note remains unpaid. The Company is in discussions with this lender to extend the due date of the note; (iv) a $100,000, 8% note due July 31, 2016. This note is collateralized by a security deposit in the amount of $76,610 held by the Company’s landlord; a $30,000, 10% note due April 20, 2016, and a $50,000, 10% note due April 22, 2016; a $50,000 , 10% note due April 29, 2016; a $50,000, 10% note due May 4, 2016, the Company issued this noteholder 125,000 shares of restricted common stock as an inducement for the loan, a $50,000, 10% note due May 17, 2016, the Company issued this noteholder 125,000 shares of restricted common stock as an inducement for the loan, a $25,000, 10% note due May 28, 2016, the Company issued this noteholder 62,500 shares of restricted common stock as an inducement for the loan,a $50,000, 10% note due June 23, 2016, the Company issued this noteholder 125,000 shares of restricted common stock as an inducement for the loan, a $22,500, 10% note due July 7, 2016, the Company issued this noteholder 56,250 shares of restricted common stock as an inducement for the loan, a $20,000, 10% note due July 13, 2016, the Company issued this noteholder 56,250 shares of restricted common stock as an inducement for the loan, and a $25,000, 10% note due July 30, 2016, the Company issued this noteholder 62,500 shares of restricted common stock as an inducement for the loan, and $93,000 in advances to the Company in August 2015 the terms of which are under negotiation. (v) a $50,000, 20% note due September 18, 2015. The Company has reserved 1,672,241 shares of the Company’s restricted common stock as collateral for the loan. The Company issued this Noteholder 272,331 shares of restricted common stock as inducement for the loan. The Company is in discussions with this lender to extend the due date of the note; (vi) a $33,500, 10% note due April 30, 2016. The Company agreed to pay the holder 1,000 shares per month for each month or fraction thereof the note remains unpaid; (vii)a $32,000, 10% note due May 8, 2016. The Company agreed to issue 64,000 shares of restricted common stock as an inducement for the loanand pay the holder 1,000 shares per month for each month or fraction thereof the note remains unpaid, a $15,000, 10% note due February 12, 2016. The Company agreed to issue 75,000 shares of restricted common stock as an inducement for the loanand pay the holder 10,000 shares per month for each month or fraction thereof the note remains unpaid, and a $10,000, 10% note due January 21, 2016. The Company agreed to issue 50,000 shares of restricted common stock as an inducement for the loanand pay the holder 13,334 shares per month for each month or fraction thereof the note remains unpaid; 19 SPARTA COMMERCIAL SERVICES, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS OCTOBER 31, 2015 (viii) a $20,000, 10% note due May 8, 2016. The Company agreed to issue 50,000 shares of restricted common stock as an inducement for the loanand pay the holder 1,000 shares per month for each month or fraction thereof the note remains unpaid; (ix)a $25,000, 10% note due August 21, 2016.The Company agreed to issue 62,500 shares of restricted common stock as an inducement for the loanand pay the holder such number of shares of the Company’s restricted common stock which equal to one thousand ($1,000) dollars determined on the basis of the volume weighted average closing price “VWACP” of the Company’s common stock for the five consecutive trading days immediately prior to the 1st trading day of each month (for a day to be included in the calculation, there must have been at least 100 shares traded on that day). As long as the Company remains current on the payment of the shares under this Paragraph, the Note shall be considered past due but not in default; (x)a $10,000, 10% note due October 31, 2015.The Company agreed to issue 500,000 shares of restricted common stock as an inducement for the loanand pay the holder such number of shares of the Company’s restricted common stock which equal to Five Hundred ($500) dollars determined on the basis of the volume weighted average closing price “VWACP” of the Company’s common stock for the five consecutive trading days immediately prior to the 1st trading day of each month (for a day to be included in the calculation, there must have been at least 100 shares traded on that day). As long as the Company remains current on the payment of the shares under this Paragraph, the Note shall be considered past due but not in default, and a $25,000, 10% note due October 21, 2016.The Company agreed to issue 1,000,000 shares of restricted common stock as an inducement for the loanand pay the holder such number of shares of the Company’s restricted common stock which equal to one thousand ($1,000) dollars determined on the basis of the volume weighted average closing price “VWACP” of the Company’s common stock for the five consecutive trading days immediately prior to the 1st trading day of each month (for a day to be included in the calculation, there must have been at least 100 shares traded on that day). As long as the Company remains current on the payment of the shares under this Paragraph, the Note shall be considered past due but not in default; (xi)a $50,000, 10% note due October 19, 2016. The Company agreed to issue 300,000 shares ofrestricted common stock as an inducement for the loanand pay the holder 200,000 shares of common stock if the loan is not paid when due. The Company is in discussions with this lender to extend the due date of the note a $10,000, 10% note due January 21, 2016. The Company agreed to issue 50,000 shares of restricted common stock as an inducement for the loanand pay the holder 13,334 shares per month for each month or fraction thereof the note remains unpaid; (xii)a $10,000, 20% note due October 5, 2016. The Company agreed to issue 200,000 shares of restricted common stock as an inducement for the loanand pay the holder 1,000,000 shares per month for each month or fraction thereof the note remains unpaid. The Company is in discussions with this lender to extend the due date and amend the terms of this note; and (xiii)a $10,000, 10% note due November 28, 2015. The Company agreed to issue 200,000 shares of restricted common stock as an inducement for the loanand pay the holder 500,000 shares per month for each month or fraction thereof the note remains unpaid. 20 Table of Contents SPARTA COMMERCIAL SERVICES, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS OCTOBER 31, 2015 Amortization of Beneficial Conversion Feature for the six months ended October 31, 2015 and 2014 was $931,175 and $314,065, respectively and for the fiscal year ended April 30, 2015 was $1,013,934. The Company's derivative financial instruments consist of embedded derivatives related to the outstanding short term Convertible Notes Payable. These embedded derivatives include certain conversion features indexed to the Company's common stock. The accounting treatment of derivative financial instruments requires that the Company record the derivatives and related items at their fair values as of the inception date of the Convertible Notes Payable and at fair value as of each subsequent balance sheet date. In addition, under the provisions of Accounting Standards Codification subtopic 815-40, Derivatives and Hedging; Contracts in Entity's Own Equity ("ASC 815-40"), as a result of entering into the Convertible Notes Payable, the Company is required to classify all other non-employee stock options and warrants as derivative liabilities and mark them to market at each reporting date. Any change in fair value inclusive of modifications of terms will be recorded as non-operating, non-cash income or expense at each reporting date. If the fair value of the derivatives is higher at the subsequent balance sheet date, the Company will record a non-operating, non-cash charge. If the fair value of the derivatives is lower at the subsequent balance sheet date, the Company will record non-operating, non-cash income. The change in fair value of the derivative liabilities of warrants outstanding at October 31, 2015 was calculated with the following average assumptions, using a Black-Scholes option pricing model are as follows: Significant Assumptions: Risk free interest rate Ranging from % to % Expected stock price volatility % Expected dividend payout 0 Expected options life in years Ranging from year to years The change in fair value of the derivative liabilities of convertible notes outstanding at October 31, 2015 was calculated with the following average assumptions, using a Black-Scholes option pricing model are as follows: Significant Assumptions: Risk free interest rate Ranging from % to % Expected stock price volatility % Expected dividend payout 0 Expected options life in years Ranging from year to years The value of the derivative liability was re-assessed as of October 31, 2015 resulting in a gain to the consolidated statements of operations of$80,095 and $8,704 for the six months ended October31, 2015 and 2014, respectively. October 31, Opening balance, April 30, 2015 $ Derivative liability reclassified to additional paid in capital ) Derivative financial liability arising on the issue of convertible notes Fair value adjustments Closing balance $ NOTE E – LOANS PAYABLE TO RELATED PARTIES As of October 31, 2015 and April 30, 2015, aggregated loans payable, without demand and with no interest, to officers and directors were $395,853 and $385,853, respectively. 21 Table of Contents SPARTA COMMERCIAL SERVICES, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS OCTOBER 31, 2015 NOTE F – EQUITY TRANSACTIONS On May 18, 2014, the Company’s Board of Directors declared effective a one for seventy-five reverse common stock split. All per share amounts in these unaudited condensed consolidated financial statements and accompanying notes have been retroactively adjusted to the earliest period presented for the effect of this reverse stock split. The Company is authorized to issue 10,000,000 shares of preferred stock with $0.001 par value per share, of which 35,850 shares have been designated as Series A convertible preferred stock with a $100 stated value per share, 1,000 shares have been designated as Series B Preferred Stock with a $10,000 per share liquidation value, and 200,000 shares have been designated as Series C Preferred Stock with a $10 per share liquidation value, and 750,000,000 shares of common stock with $0.001 par value per share.The Company had 125 shares of Series A preferred stock issued and outstanding as of October 31, 2015 and April 30, 2015.The Company had0 and 0 shares of Series B preferred stock issued and outstanding as of October 31, 2015 and April 30, 2015 respectively.The Company had nil shares of Series C preferred stock issued and outstanding as of October 31, 2015 and April 30, 2015.The Company had134,865,129 and 43,238,320 shares of common stock issued and outstanding as of October 31, 2015 and April 30, 2015, respectively. Preferred Stock, Series A During the six months ended October 31, 2015, there were no transactions in Series A Preferred, however, at October 31, 2015, there were $7,944 of accrued dividends payable on the Series A Preferred, compared to the accrual of $7,562 at April 30, 2015.At the Company’s option, these dividends may be paid in shares of the Company’s Common Stock. Preferred Stock, Series B There were no shares of Series B Preferred Stock issued and outstanding at October 31, 2015 and at April 30, 2015. Preferred Stock Series C There were no shares of Series C Preferred Stock issued and outstanding at October 31, 2015 and at April 30, 2015. Common Stock During the six months ended October 31, 2015, the Company expensed $91,504 for non-cash charges related to stock and option compensation expense. During the six months ended October 31, 2015, the Company: ● issued 4,005,396 shares of common stock which had been classified as to be issued at April 30, 2015, ● sold 760,456 shares of restricted common stock to an accredited investor for $20,000, ● issued 73,480,530 shares of common stock upon the conversion of $705,574 principal amount of convertible notes, ● accrued 4,386,240 shares for the conversion of $30,623 of converted notes and accrued interest, ● issued 3,309,433 shares of common stock valued at $48,840 pursuant to terms of various notes, ● issued 10,066,000 shares of common stock valued at $120,527 pursuant to consulting agreements, ● issued 35,056 shares of common stockto three employees pursuant to vesting provisions of prior stock awards. NOTE G – NONCONTROLLING INTEREST For the six months ended October 31, 2015, the non-controlling interest is summarized as follows: Amount Balance at April 30, 2015 $ Sale of preferred stock Non-controlling interest’s share of profits Balance at October 31, 2015 $ 22 Table of Contents SPARTA COMMERCIAL SERVICES, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS OCTOBER 31, 2015 NOTE H – FAIR VALUE MEASUREMENTS The Company follows the guidance established pursuant to ASC 820 which established a framework for measuring fair value and expands disclosure about fair value measurements. ASC 820 defines fair value as the amount that would be received for an asset or paid to transfer a liability (i.e., an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. ASC 820 also establishes a fair value hierarchy that requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. ASC 820 describes the following three levels of inputs that may be used: Level 1: Quoted prices (unadjusted) in active markets that are accessible at the measurement date for identical assets and liabilities. The fair value hierarchy gives the highest priority to Level 1 inputs. Level 2: Observable prices that are based on inputs not quoted on active markets but corroborated by market data. Level 3: Unobservable inputs when there is little or no market data available, thereby requiring an entity to develop its own assumptions. The fair value hierarchy gives the lowest priority to Level 3 inputs. The table below summarizes the fair values of financial liabilities as of October 31, 2015: Fair Value Measurement Using Fair Value at October 31, Level 1 Level 2 Level 3 Derivative liabilities $ - - $ The following is a description of the valuation methodologies used for these items: Derivative liability — these instruments consist of certain variable conversion features related to notes payable obligations and certain outstanding warrants. These instruments were valued using pricing models which incorporate the Company’s stock price, volatility, U.S. risk free rate, dividend rate and estimated life. The Company did not identify any other non-recurring assets and liabilities that are required to be presented in the balance sheets at fair value in accordance with ASC Topic 825 “The Fair Value Option for Financial Issuances”. Changes in Derivative liability during the six months ended October 31, 2015 were: New Additions Decrease April 30, During in Fair October 31, Period Value Derivative liability $ Total $ NOTE I – NON-CASH FINANCIAL INFORMATION During the six months ended October 31, 2015, the Company: · Issued 3,309,433 shares of common stock valued at $48,840 pursuant to the terms of the notes · Issued 340,000 shares of common stock in settlement of $14,450 in accounts payable · Issued 73,140,530 shares of common stock upon conversion of $691,124 of interest and notes and accounts payable · Issued 35,056 shares of common stock to three employees pursuant to vesting schedules of prior stock awards · Issued 4,005,396 shares of common stock which had been recorded as to be issued at April 30, 2015 23 Table of Contents SPARTA COMMERCIAL SERVICES, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS OCTOBER 31, 2015 NOTEJ – SUBSEQUENT EVENTS During November and through December 11, 2015, the Company: · Issued 37,633,885 shares of common stock upon the conversion of $122,762 ofnotes and accrued interest thereon. · Issued6,051,980 shares valued at $52,000 pursuant to the terms ofnotes. · Issued 2,543,737 shares listed as to be issued at October 31, 2015. · Issued 5,165,000 shares to a consultant valued at $19,369 pursuant to the terms of his consulting agreement. · Borrowed a total of $69,000 from four accredited investors in one year, 10% notes and agreed to issue up to a total of 2,000,000 shares of restricted common stock as inducement for the loans. NOTEK – GOING CONCERN MATTERS The accompanying unauditedcondensed consolidatedfinancial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.As shown in the accompanying unaudited condensed consolidated financial statements, the Company has incurred recurring losses and generated negative cash flows from operating activities since inception.As of October 31, 2015, the Company had an accumulated deficit of $51,879,110 and working capital deficit (total current liabilities exceeded total current assets) of $5,246,843.The Company’s cash balance and revenues generated are not currently sufficient and cannot be projected to cover its operating expenses for the next twelve months form the filing date of this report.These factors among others raise substantial doubt about the Company’s ability to continue as a going concern for a reasonable period of time. The Company’s existence is dependent upon management’s ability to develop profitable operations.Management is devoting substantially all of its efforts to developing its business and raising capital and there can be no assurance that the Company’s efforts will be successful.However, there can be no assurance can be given that management’s actions will result in profitable operations or the resolution of its liquidity problems.The accompanying unaudited condensed consolidated financial statements do not include any adjustments that might result should the Company be unable to continue as a going concern. In order to improve the Company’s liquidity, the Company’s management is actively pursuing additional equity financing through discussions with investment bankers and private investors.There can be no assurance the Company will be successful in its effort to secure additional equity financing. NOTE L – LEGAL PROCEEDINGS The Company is subject to legal proceedings and claims which arise in the ordinary course of its business. Although occasional adverse decisions or settlements may occur, the Company believes that the final disposition of such matters should not have a material adverse effect on its financial position, results of operations or liquidity. As at October 31, 2015, we were not a party to any material pending legal proceeding except as stated below.From time to time, we may become involved in various lawsuits and legal proceedings, which arise in the ordinary course of business. The Company is involved intwo (2)litigation matters in the Supreme Court of the State of New York wherein the Company has alleged that the respectivelenders have charged the Company excessive and improper fees and penalties on its loans. The Company expects a satisfactory resolution by settlement with each lender. On December 18, 2012, the Company filed suit in the United States District Court for the Southern District Court of New York against a former credit provider. The suit sought damages arising out of the credit provider’s termination of the Company’s credit line in 2009. The defendant counterclaimed for recovery of legal fees under an indemnification clause contained in one of the loan documents. The matter proceeded to trial in May 2015, and the Court thereafter issued a decision finding in favor of the defendant on the Company’s claims. The defendant now seeks recovery of approximately $2 million in legal fees, relying on the contractual indemnity clause. The Company believes that it has good and valid defenses to the claim, including that the indemnification clause only applies to third party claims; however, there can be no assurance that the Court will agree with the Company’s arguments. The defendant’s motion and our opposition were submitted to the Court in September 2015. On December 21, 2015, the Court issued its decision and order denying the motion of the defendant and stating that unless either party raises other matters before January 15, 2016, the clerk will enter judgment dismissing the complaint, with costs and disbursements according to law. 24 Table of Contents ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS General The following discussion of our financial condition and results of operations should be read in conjunction with (1) our interim unaudited financial statements and their explanatory notes included as part of this quarterly report, and (2) our annual audited financial statements and explanatory notes for the year ended April 30, 2015 as disclosed in our annual report on Form 10-K for that year as filed with the SEC. “Forward-Looking” Information This report on Form 10-Q contains certain “forward-looking statements” within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended, which represent our expectations and beliefs, including, but not limited to statements concerning the Company’s expected growth. The words “believe,” “expect,” “anticipate,” “estimate,” “project,” and similar expressions identify forward-looking statements, which speak only as of the date such statement was made. These statements by their nature involve substantial risks and uncertainties, certain of which are beyond our control, and actual results may differ materially depending on a variety of important factors. RESULTS OF OPERATIONS Comparison of the Three Months Ended October 31, 2015 to the Three Months Ended October 31, 2014 For the three months ended October 31, 2015 and 2014, we have generated limited sales revenues, have incurred significant expenses, and have sustained significant losses. Discontinued Operations As discussed in NOTE C to the consolidated financial statements, in August 2012, the Company’s Board of Directors approved management’s recommendation to discontinue the Company’s consumer lease and loan lines of business and the sale of all of the Company’s portfolio of performing RISCs, and a portion of its portfolio of leases. The sale was consummated in that quarter. The assets and liabilities have been accounted for as discontinued operations in the Company’s consolidated balance sheets for all periods presented. The operating results related to these lines of business have been included in discontinued operations in the Company’s consolidated statements of loss for all periods presented. The following table presents summarized operating results for those discontinued operations. Quarter Ended October 31, October 31, Revenues $ $ Net (loss) $ ) $ ) RESULTS OF CONTINUING OPERATIONS Revenues Revenues totaled $167,348 during the three months ended October 31, 2015 as compared to $138,074 during the three months ended October 31, 2014. This $29,274 or 21.2% increase was due to increased sales of mobile apps. Costs and Expenses General and administrative expenses were $720,202 during the three months ended October 31, 2015, compared to $685,680 during the three months ended October 31, 2014, an increase of $34,521or 5.3% reallocation of the majority of these expenses to continuing operations. Expenses incurred during the current three month period consisted primarily of the following expenses: Compensation and related costs, $365,390; General and administrative expenses of $31,716; Accounting, audit and professional fees, $113,036; Consulting fees, $44,736; Rent, utilities and telecommunication expenses $68,807; Travel and entertainment, $9,314;stock and option based compensation, $38,476; and advertising, marketing and web expenses, $3,005. Expenses incurred during the comparative three month period in 2014 consisted primarily of the following expenses:Compensation and related costs, $302,538; General and administrative expenses of $63,633; Accounting, audit and professional fees, $32,920; Consulting fees, $69,488; Rent, utilities and telecommunication expenses $67,571; Travel and entertainment, $10,912;stock and option based compensation, $121,529; advertising, marketing and web expenses, $12,801; and taxes, $4,288. 25 Table of Contents Loss from continuing operations We incurred a loss from continuing operations, before preferred dividends and non-controlling interest of $1,133,912 for the three months ended October 31, 2015 as compared to $1,144,922 for the corresponding interim period in 2014, a $11,010 or 0.96% decrease. This decrease was attributable primarily to: a $5,780, 115.35% increase in other income; a $34,522 or 5.03% increase in general and administrative expenses as described above; a $359,385 or 176.3% change of (decrease in) fair value of derivative liabilities; a $40,484 or 25.33% increase in financing costs; and a $319,385 or 168.7% increase in the amortization of debt discount.Our net loss attributable to common stockholders increased to $1,164,683 for the three month period ended October 31, 2015 as compared to $1,154,306 for the corresponding period in 2014. The $10,377 or 0.90% increase in net loss attributable to common stockholders for the three month period ended October 31, 2015 was due primarily to the factors described above and a $19,951 or 267.44% increase in the net gain attributed to non-controlling interest. Comparison of the Six Months Ended October 31, 2015 to the Six Months Ended October 31, 2014 Discontinued Operations As discussed in NOTE C to the consolidated financial statements, in August 2012, the Company’s Board of Directors approved management’s recommendation to discontinue the Company’s consumer lease and loan lines of business and the sale of all of the Company’s portfolio of performing RISCs, and a portion of its portfolio of leases. The sale was consummated in that quarter. The assets and liabilities have been accounted for as discontinued operations in the Company’s consolidated balance sheets for all periods presented. The operating results related to these lines of business have been included in discontinued operations in the Company’s consolidated statements of loss for all periods presented. The following table presents summarized operating results for those discontinued operations. Six Months Ended October 31, October 31, Revenues $ $ Net (loss) $ ) $ ) For the six months ended October 31, 2015 and 2014, we have generated limited sales revenues, have incurred significant expenses, and have sustained significant losses. RESULTS OF CONTINUING OPERATIONS Revenues Revenues totaled $334,571 during the six months ended October 31, 2015 as compared to $270,881 during the six months ended October 31, 2014.This $63,690 or 23.51% increase was due to increased sales of mobile apps. Costs and Expenses General and administrative expenses were $1,388,223 during the six months ended October 31, 2015, compared to $1,217,394 during the six months ended October 31, 2014, an increase of $170,829, or 14.03% primarily due to run down of discontinued operations and reallocation of the majority of these expenses to continuing operations. Expenses incurred during the current six month period consisted primarily of the following expenses: Compensation and related costs, $715,574; Accounting, audit and professional fees, $274,591; Consulting fees, $119,236; Rent, utilities and telecommunication expenses $141,424; Travel and entertainment, $21,995;stock and option based compensation, $91,504, advertising, marketing and web expenses, $10,736, and taxes, $431. Expenses incurred during the comparative six month period in 2014 consisted primarily of the following expenses:Compensation and related costs, $634,613; Accounting, audit and professional fees, $119,979; Consulting fees, $119,748; Rent, utilities and telecommunication expenses $113,878; Travel and entertainment, $11,291;stock and option based compensation, $190,019, advertising, marketing and web expenses, $30,186, and taxes, $8,081. 26 Table of Contents Loss from continuing operations We incurred a loss from continuing operations before preferred dividends and non-controlling interest of $2,653,075 for our six months ended October 31, 2015 as compared to $1,570,586 for the corresponding interim period in 2014. The $1,082,489 or 68.92% increase in our loss from continuing operations before preferred dividends and non-controlling interest for our six month interim period ended October 31, 2015 was attributable primarily to the: $63,690 or 23.51% increase in revenues; $2,165 or 13.72% increase in other income; and the $71,391 or 820.236% change of (decrease in) fair value of derivative liabilities;all offset by the $436,025, 176.78% increase in financing costs; the $617,110, 196.49% increase in amortization of debt discount; and non-cash financing costs of $367,939. Our net loss attributable to common stockholders increased to $2,700,657 for our six month period ended October 31, 2015 as compared to $1,662,735 for the corresponding period in 2014. The $1,037,922, 62.42% increase in net loss attributable to common stockholders for our six month period ended October 31, 2015 was due to the factors described above. Additionally, there was a gainattributed to non-controlling of $16,754 in the six months ended October 31, 2015 as compared to a loss of $19,251 in the six months ended October 31, 2014. LIQUIDITY AND CAPITAL RESOURCES As of October 31, 2015, we had a deficit net worth of $6,617,278. We generated a deficit in cash flow from operations of $1,135,084 for the six months ended October 31, 2015. This deficit is primarily attributable to our net loss of $2,683,520which included:depreciation of $1,810; the value of shares issued for compensation of $120,591; net change in the value of derivative liabilities of $80,095; amortization of debt discount of $931,175; a $52,331 increase in accounts receivable;an increase of $312,754in payables and accrued expenses; shares issued for finance cost valued at $48,840; and other financing costs of $261,770. We met our cash requirements during the six month period as follows: through revenues generated:net proceeds of notes and convertible notespayable of $1,749,518; net proceeds from the sale of common equity in the amount of $20,000; and net proceeds from the sale of subsidiary preferred stock of $50,000. We made net payments on notes payable in the amount of $671,163. Net cash used by discontinued operations was $17,543. We do not anticipate incurring significant research and development expenditures, and we do not anticipate the sale or acquisition of any significant property, plant or equipment, during the next twelve months.At October 31, 2015, we had 14 full time employees. If we fully implement our business plan, we anticipate our employment base may increase by approximately 100% during the next twelve months. As we continue to expand, we will incur additional cost for personnel. This projected increase in personnel is dependent upon our generating revenues and obtaining sources of financing. There is no guarantee that we will be successful in raising the funds required or generating revenues sufficient to fund the projected increase in the number of employees. While we have raised capital to meet our working capital and financing needs in the past, additional financing is required in order to meet our current and projected cash flow deficits from operations and development. We continue seeking additional financing, which may be in the form of senior debt, subordinated debt or equity. We currently have no commitments for financing that aren’t at the investor’s election. There is no guarantee that we will be successful in raising the funds required to support our operations. We estimate that we will need approximately $1,500,000 in addition to our normal operating cash flow to conduct operations during the next twelve months.However, there can be no assurance that additional private or public financing, including debt or equity financing, will be available as needed, or, if available, on terms favorable to us. Any additional equity financing may be dilutive to stockholders and such additional equity securities may have rights, preferences or privileges that are senior to those of our existing common or preferred stock. Furthermore, debt financing, if available, will require payment of interest and may involve restrictive covenants that could impose limitations on our operating flexibility. However, if we are not successful in generating sufficient liquidity from operations or in raising sufficient capital resources, on terms acceptable to us, this could have a material adverse effect on our business, results of operations, liquidity and financial condition, and we will have to adjust our planned operations and development on a more limited scale. The effect of inflation on our revenue and operating results was not significant. Our operations are located in North America and there are no seasonal aspects that would have a material effect on our financial condition or results of operations. 27 Table of Contents GOING CONCERN ISSUES The independent auditors report on our April 30, 2015 and 2014 financial statements included in the Company’s Annual Report states that the Company’s historical losses and the lack of revenues raise substantial doubts about the Company’s ability to continue as a going concern, due to the losses incurred and its lack of significant operations. If we are unable to develop our business, we have to discontinue operations or cease to exist, which would be detrimental to the value of the Company’s common stock. We can make no assurances that our business operations will develop and provide us with significant cash to continue operations. In order to improve the Company’s liquidity, the Company’s management is actively pursuing additional financing through discussions with investment bankers, financial institutions and private investors. There can be no assurance the Company will be successful in its effort to secure additional financing. We continue to experience net operating losses. Our ability to continue as a going concern is subject to our ability to develop profitable operations. We are devoting substantially all of our efforts to developing our business and raising capital. Our net operating losses increase the difficulty in meeting such goals and there can be no assurances that such methods will prove successful. The primary issues management will focus on in the immediate future to address this matter include: seeking additional credit facilities from institutional lenders; seeking institutional investors for debt or equity investments in our Company; short term interim debt financing: and private placements of debt and equity securities with accredited investors. To address these issues, we have engaged a financial advisory firm to advise and assist us in negotiating and raising capital. INFLATION The impact of inflation on the costs of the Company, and the ability to pass on cost increases to its customers over time is dependent upon market conditions. The Company is not aware of any inflationary pressures that have had any significant impact on the Company’s operations over the past quarter, and the Company does not anticipate that inflationary factors will have a significant impact on future operations. OFF-BALANCE SHEET ARRANGEMENTS The Company does not maintain off-balance sheet arrangements nor does it participate in non-exchange traded contracts requiring fair value accounting treatment. TRENDS, RISKS AND UNCERTAINTIES We have sought to identify what we believe to be the most significant risks to our business, but we cannot predict whether, or to what extent, any of such risks may be realized nor can we guarantee that we have identified all possible risks that might arise. Our annual operating results may fluctuate significantly in the future as a result of a variety of factors, most of which are outside our control, including: the demand for our products and services; seasonal trends in purchasing, the amount and timing of capital expenditures and other costs relating to the commercial and consumer financing; price competition or pricing changes in the market; technical difficulties or system downtime; general economic conditions and economic conditions specific to the consumer financing sector. Our annual results may also be significantly impacted by the impact of the accounting treatment of acquisitions, financing transactions or other matters. Particularly at our early stage of development, such accounting treatment can have a material impact on the results for any quarter. Due to the foregoing factors, among others, it is likely that our operating results may fall below our expectations or those of investors in some future quarter. Our future performance and success is dependent upon the efforts and abilities of our management. To a very significant degree, we are dependent upon the continued services of Anthony L. Havens, our President and Chief Executive Officer and member of our Board of Directors. If we lost the services of either Mr. Havens, or other key employees before we could get qualified replacements, that loss could materially adversely affect our business. We do not maintain key man life insurance on any of our management. Our officers and directors are required to exercise good faith and high integrity in our management affairs. Our bylaws provide, however, that our directors shall have no liability to us or to our shareholders for monetary damages for breach of fiduciary duty as a director except with respect to (1) a breach of the director’s duty of loyalty to the corporation or its stockholders, (2) acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law, (3) liability which may be specifically defined by law or (4) a transaction from which the director derived an improper personal benefit. 28 Table of Contents The present officers and directors own approximately 1% of the outstanding shares of common stock, without giving effect to shares underlying convertible securities, and therefore are not in a position to elect all of our Directors and otherwise control the Company. However, they can authorize the sale of equity or debt securities of Sparta, the appointment of officers, and the determination of officers’ salaries. Shareholders have no cumulative voting rights. We may experience growth, which will place a strain on our managerial, operational and financial systems resources. To accommodate our current size and manage growth if it occurs, we must devote management attention and resources to improve our financial strength and our operational systems. Further, we will need to expand, train and manage our sales and distribution base. There is no guarantee that we will be able to effectively manage our existing operations or the growth of our operations, or that our facilities, systems, procedures or controls will be adequate to support any future growth. Our ability to manage our operations and any future growth will have a material effect on our stockholders. If we fail to remain current on our reporting requirements, we could be removed from the OTC Bulletin Board which would limit the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities in the secondary market.Companies trading on the OTC Bulletin Board, such as us, must be reporting issuers under Section 12 of the Securities Exchange Act of 1934, as amended, and must be current in their reports under Section 13, in order to maintain price quotation privileges on the OTC Bulletin Board. If we fail to remain current on our reporting requirements, we could be removed from the OTC Bulletin Board. As a result, the market liquidity for our securities could be severely adversely affected by limiting the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities in the secondary market. CRITICAL ACCOUNTING POLICIES The preparation of our financial statements in conformity with accounting principles generally accepted in the United States requires us to make estimates and judgments that affect our reported assets, liabilities, revenues, and expenses, and the disclosure of contingent assets and liabilities. We base our estimates and judgments on historical experience and on various other assumptions we believe to be reasonable under the circumstances. Future events, however, may differ markedly from our current expectations and assumptions. While there are a number of significant accounting policies affecting our financial statements, we believe the following critical accounting policies involves the most complex, difficult and subjective estimates and judgments. Revenue Recognition Information Technology: Revenues from mobile app products are recognized upon delivery. Revenues from History Reports are recognized upon delivery / download. Prepayments received from customers before delivery (if any) are recognized as deferred revenue and recognized upon delivery.There were no deferred revenues at October 31, 2015 and April 30, 2015. Discontinued Operations: Revenues from RISCs and leases The RISCs are secured by liens on the titles to the vehicles. The RISCs are accounted for as loans.Upon purchase, the RISCs appear on our balance sheet as RISC loans receivable current and long term. When the RISC is entered into our accounting system, based on the customer's APR (interest rate), an amortization schedule for the loan on a simple interest basis is created. Interest is computed by taking the principal balance times the APR rate then divided by 365 days to get your daily interest amount. The daily interest amount is multiplied by the number of days from the last payment to get the interest income portion of the payment being applied. The balance of the payment goes to reducing the loan principal balance. Our leases are accounted for as either operating leases or direct financing leases. At the inception of operating leases, no lease revenue is recognized and the leased motorcycles, together with the initial direct costs of originating the lease, which are capitalized, appear on the balance sheet as "motorcycles under operating leases-net". The capitalized cost of each motorcycle is depreciated over the lease term, on a straight-line basis, down to the original estimate of the projected value of the motorcycle at the end of the scheduled lease term (the "Residual"). Monthly lease payments are recognized as rental income. An acquisition fee classified as fee income on the financial statements is received and recognized in income at the inception of the lease. Direct financing leases are recorded at the gross amount of the lease receivable, and unearned income at lease inception is amortized over the lease term. We realize gains and losses as the result of the termination of leases, both at and prior to their scheduled termination, and the disposition of the related motorcycle. The disposal of motorcycles, which reach scheduled termination of a lease, results in a gain or loss equal to the difference between proceeds received from the disposition of the motorcycle and its net book value. Net book value represents the residual value at scheduled lease termination. Lease terminations that occur prior to scheduled maturity because of the lessee's voluntary request to purchase the vehicle have resulted in net gains, equal to the excess of the price received over the motorcycle's net book value. 29 Table of Contents Early lease terminations also occur because of (i) a default by the lessee, (ii) the physical loss of the motorcycle, or (iii) the exercise of the lessee's early termination. In those instances, we receive the proceeds from either the resale or release of the repossessed motorcycle, or the payment by the lessee's insurer. We record a gain or loss for the difference between the proceeds received and the net book value of the motorcycle. We charge fees to manufacturers and other customers related to creating a private label version of our financing program including web access, processing credit applications, consumer contracts and other related documents and processes. Fees received are amortized and booked as income over the length of the contract. Stock-Based Compensation The Company adopted ASC 718-10, “Stock Compensation Overall” (“ASC 718-10”), which records compensation expense on a straight-line basis, generally over the explicit service period of three to five years. ASC 718-10 requires companies to estimate the fair value of share-based payment awards on the date of grant using an option-pricing model. The value of the portion of the award that is ultimately expected to vest is recognized as expense over the requisite service periods in the Company’s Consolidated Statement of Operations. The Company is using the Black-Scholes option-pricing model as its method of valuation for share-based awards. The Company’s determination of fair value of share-based payment awards on the date of grant using an option-pricing model is affected by the Company’s stock price as well as assumptions regarding a number of highly complex and subjective variables. These variables include, but are not limited to the Company’s expected stock price volatility over the term of the awards, and certain other market variables such as the risk free interest rate. Allowance for Losses The Company has loss reserves for its portfolio of Leases and for its portfolio of Retail Installment Sales Contracts (“RISC”). The allowance for Lease and RISC losses is increased by charges against earnings and decreased by charge-offs (net of recoveries). To the extent actual credit losses exceed these reserves, a bad debt provision is recorded; and to the extent credit losses are less than the reserve, additions to the reserve are reduced or discontinued until the loss reserve is in line with the Company’s reserve ratio policy. Management’s periodic evaluation of the adequacy of the allowance is based on the Company’s past lease and RISC experience, known and inherent risks in the portfolio, adverse situations that may affect the borrower’s ability to repay, the estimated value of any underlying collateral, and current economic conditions. The Company periodically reviews its Lease and RISC receivables in determining its allowance for doubtful accounts. The Company charges-off receivables when an individual account has become more than 120days contractually delinquent. In the event of repossession, the asset is immediately sent to auction or held for release. RECENT ACCOUNTING PRONOUNCEMENTS See Note A to the Unaudited Condensed Consolidated Financial Statements for a description of recent accounting pronouncements, including the expected dates of adoption and estimated effects on our consolidated financial statements, which is incorporated herein by reference. 30 Table of Contents ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. ITEM 4. CONTROLS AND PROCEDURES Our management, with the participation of our Chief Executive Officer and our Principal Financial Officer, has evaluated the effectiveness of our disclosure controls and procedures (as such term is defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act) as of the end of the period covered by this report.Based on that evaluation, and in light of the material weaknesses found in our internal controls, our Chief Executive Officer and Principal Financial Officer concluded that our disclosure controls and procedures as of the end of the period covered by this report were not effective. A material weakness is a deficiency, or combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of our annual or interim financial statements will not be prevented or detected on a timely basis.In our assessment of the effectiveness of internal control over financial reporting, we determined that control deficiencies existed that constituted material weaknesses, as described below: ● lack of documented policies and procedures; ● we have no audit committee; ● there is a risk of management override given that our officers have a high degree of involvement in our day to day operations. ● there is no effective separation of duties, which includes monitoring controls, between the members of management. Management is currently evaluating what steps can be taken in order to address these material weaknesses. There was no change in our internal control over financial reporting (as defined in Rule 13a-15(f) of the Exchange Act) that occurred during the fiscal quarter to which this report relates that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. Management does not expect that our disclosure controls and procedures or our internal control over financial reporting will prevent or detect all error and fraud.Any control system, no matter how well designed and operated, is based upon certain assumptions and can provide only reasonable, not absolute, assurance that its objectives will be met.Further, no evaluation of controls can provide absolute assurance that misstatements due to error or fraud will not occur or that all control issues and instances of fraud, if any, within the Company have been detected. 31 Table of Contents PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS The Company is subject to legal proceedings and claims which arise in the ordinary course of its business. Although occasional adverse decisions or settlements may occur, the Company believes that the final disposition of such matters should not have a material adverse effect on its financial position, results of operations or liquidity. As at October 31, 2015, we were not a party to any material pending legal proceeding except as stated below.From time to time, we may become involved in various lawsuits and legal proceedings, which arise in the ordinary course of business. The Company is involved intwo (2)litigation matters in the Supreme Court of the State of New York wherein the Company has alleged that the respectivelenders have charged the Company excessive and improper fees and penalties on its loans. The Company expects a satisfactory resolution by settlement with each lender. On December 18, 2012, the Company filed suit in the United States District Court for the Southern District Court of New York against a former credit provider. The suit sought damages arising out of the credit provider’s termination of the Company’s credit line in 2009. The defendant counterclaimed for recovery of legal fees under an indemnification clause contained in one of the loan documents. The matter proceeded to trial in May 2015, and the Court thereafter issued a decision finding in favor of the defendant on the Company’s claims. The defendant now seeks recovery of approximately $2 million in legal fees, relying on the contractual indemnity clause. The Company believes that it has good and valid defenses to the claim, including that the indemnification clause only applies to third party claims; however, there can be no assurance that the Court will agree with the Company’s arguments. The defendant’s motion and our opposition were submitted in September 2015.On December 21, 2015, the Court issued its decision and order denying the motion of the defendant and stating that unless either party raises other matters before January 15, 2016, the clerk will enter judgment dismissing the complaint, with costs and disbursements according to law. ITEM 1A. RISK FACTORS We are subject to certain risks and uncertainties in our business operations including those which are described below. The risks and uncertainties described below are not the only risks we face. Additional risks anduncertainties not presently known or which are currently deemed immaterial may also impair our business operations.A description of factors that could materially affect our business, financial condition or operating results were included in Item 1A “Risk Factors” of our Form 10-K for the year ended April 30, 2015, filed August 13, 2015, and is incorporated herein by reference. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS Each of the issuance and sale of securities described below was deemed to be exempt from registration under the Securities Act in reliance on Section 4(2) of the Securities Act as transactions by an issuer not involving a public offering. No advertising or general solicitation was employed in offering the securities. Each purchaser is a sophisticated investor (as described in Rule 506(b) (2) (ii) of Regulation D) or an accredited investor (as defined in Rule 501 of Regulation D), and each received adequate information about the Company or had access to such information, through employment or other relationships, to such information. The Company applied proceeds from financing activities described below to working capital. During the three months ended October 31, 2015 the Company: Borrowed a $40,000 note due August 21, 2016. The Company has recorded a beneficial conversion discount of $28,996 for thenote. The discount is being fully amortized over the term of the note.The note is convertible at the note holder’s option at a variable conversion prices such that during the period during which the note is outstanding, the note convertible at 58% multiplied by the average of the three lowest closing bid prices for the common stock during the ten trading day period ending one trading day prior to the submission date of the conversion notice by the note holder to the Company (the “Discount Conversion Rate”). The Company had reserved up to 15,000,000 shares of its common stock for conversion pursuant to the terms of the note. In the event the note isnot paid when due, the interest rate is increased to eighteen percent until the note is paid in full. Borroweda $33,000, 5% convertible note due August 25, 2017. This is the second tranche of a $165,000 note.The conversion price is 70% of the average of the three lowest closing prices during the 20 trading days immediately previous to the day the conversion notice is delivered to the Company (In the case that conversion shares are not deliverable by DWAC an additional 5% discount will apply; and if the shares are chilled for deposit into the DTC system and only eligible for Xclearing deposit an additional 7.5% discount shall apply).Unless otherwise agreed in writing by both parties, at no time will the lender convert any amount of this note into common stock that would result in the lender owning more than 4.99% of the common stock outstanding. The Company has recorded a $9,029 beneficial conversion discount for the note. The discount is being fully amortized over the initial term of the note. The Company has reserved up to 2,700,000 shares of its common stock for conversion pursuant to the terms of the note. Borrowed a $17,617, 10% note due October 12, 2016. The Company has recorded a beneficial conversion discount of $17,676 for the note. The discount is being fully amortized over the term of the notes. The notes are convertible at the note holder’s option ata variable conversion of 58% multiplied by the lowest trading price in the five trading day period ending one trading day prior to the submission date of the conversion notice by the note holder to the Company (the “Discount Conversion Rate”). The Company had reserved up to 25,000,000 shares of its common stock for conversion pursuant to the terms of the note. 32 Table of Contents Borroweda $28,000, 8% note due April 20, 2016. The Company has recorded a beneficial conversion discount of $28,000 for the note.The discount is being fully amortized over the term of the notes. The notes are convertible at the note holder’s option at a variable conversion prices such that during the period during which the notes are outstanding, with all notes convertible at 58% multiplied by the average of the three lowest closing bid prices for the common stock during the ten trading day period ending one trading day prior to the submission date of the conversion notice by the note holder to the Company (the “Discount Conversion Rate”). The Company has reserved up to 15,000,000 shares of its common stock for conversion pursuant to the terms of the notes. In the event the notes arenot paid when due, the interest rate is increased to twenty-two percent until the notes are paid in full. Borrowed a $37,000, 8% note due October 28, 2016. The Company has recorded a beneficial conversion discount of $37,000 for the note. The discount is being fully amortized over the term of the note. The note is convertible at the note holder’s option ata variable conversion of 60% multiplied by lowest closing price in the ten trading day period ending one trading day prior to the submission date of the conversion notice by the note holder to the Company (the “Discount Conversion Rate”). The Company has reserved up to 33,189,000 shares of its common stock for conversion pursuant to the terms of the notes. In the event the notes are not paid when due, the interest rate is increased to twenty-two percent until the note paid in full. Borrowed a $41,000, 8% note due August 21, 2016. The company has recorded a $35,961 a beneficial conversion discount for the note. The discount is being fully amortized over the term of the note. The note is convertible at the note holder’s option ata variable conversion of 58% multiplied by lowest closing price in the ten trading day period ending one trading day prior to the submission date of the conversion notice by the note holder to the Company (the “Discount Conversion Rate. The Company has reserved up to 21,000,000 shares of its common stock for conversion pursuant to the terms of the notes. Borrowed a $27,500, 12% note due October 13, 2016. The company has recorded a $27,500 a beneficial conversion discount for the note. The discount is being fully amortized over the term of the note. The note is convertible at the note holder’s option ata variable conversion of 58% multiplied by the average of the three lowest closing price in the fourteen trading day period ending one trading day prior to the submission date of the conversion notice by the note holder to the Company (the “Discount Conversion Rate. The Company has reserved up to 5,936,124 shares of its common stock for conversion pursuant to the terms of the notes. · issued 51,430,614 shares of common stock upon the conversion of $331,422 principal amount of convertible notes, · accrued 4,386,240 shares for the conversion of $30,623 of converted notes and accrued interest, · issued 2,908,374 shares of common stock valued at $37,762 pursuant to terms of various notes, · issued 7,220,000 shares of common stock valued at $38,447 pursuant to consulting agreements, ITEM 3. DEFAULTS UPON SENIOR SECURITIES None. ITEM 4. MINE SAFETY DISCLOSURE None. ITEM 5. OTHER INFORMATION Not applicable. ITEM 6. EXHIBITS The following exhibits are filed with this report: Exhibit No. Description 11 Statement re: computation of per share earnings is hereby incorporated by reference to “Financial Statements” of Part I - Financial Information, Item 1 - Financial Statements, contained in this Form 10-Q. 31.1* Certification of Chief Executive Officer pursuant to Securities Exchange Act Rule 13a-14(a)/15d-14(a) 31.2* Certification of Principal Financial Officer pursuant to Securities Exchange Act Rule 13a-14(a)/15d-14(a) 32.1* Certification of Chief Executive Officer pursuant to 18 U.S.C. Section 1350 32.2* Certification of Principal Financial Officer pursuant to 18 U.S.C. Section 1350 101.INS* XBRL Instance Document 101.SCH* XBRL Taxonomy Extension Schema 101.CAL* XBRL Taxonomy Extension Calculation Linkbase 101.DEF* XBRL Taxonomy Extension Definition Linkbase 101.LAB* XBRL Taxonomy Extension Label Linkbase 101.PRE* XBRL Taxonomy Extension Presentation Linkbase * Filed herewith 33 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SPARTA COMMERCIAL SERVICES, INC. Date:December 21, 2015 By:/s/ Anthony L. Havens Anthony L. Havens Chief Executive Officer Date:December 21, 2015 By:/s/ Anthony W. Adler Anthony W. Adler Principal Financial Officer 34
